Citation Nr: 0930600	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; B.M.; D.J.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1985.  He died in November 2003; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.  The issue before the 
Board today was remanded in September 2008 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant testified before the undersigned Veterans Law 
Judge in May 2008; a transcript of that hearing is associated 
with the claims folder.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection 
for PTSD by RO rating decision dated in February 2003; he 
filed a timely notice of disagreement with this denial that 
was received by the RO in May 2003.  

2.  Evidence of record at the time of the Veteran's death in 
November 2003 fails to demonstrate that he engaged in combat 
with the enemy during service; there is also no competent 
evidence of record corroborating any claimed in-service 
stressor which might establish that the Veteran has PTSD as 
the result of a verified stressor from service.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on the 
Veteran's pending claim of entitlement to service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told her that it was her responsibility to 
ensure that any evidence requested is received at VA and she 
has the option of submitting any evidence in support of her 
claim herself.  See Pelegrini II, 18 Vet App. at 120.  

After review of the claims file, the Board finds that an 
August 2005 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the appellant what information and evidence 
was needed to substantiate her claim for accrued benefits 
decided herein.  It also requested that she provide enough 
information for the RO to request records from any sources of 
information and evidence identified, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

As for VA's duty to assist, as will be explained in greater 
detail below, the outcome of an accrued benefits claim hinges 
on the application of the law to evidence which was in the 
file at the time of a veteran's death.  See 38 C.F.R. 
§ 3.1000(a) (2008).  However, the Court has held that 
"evidence in the file at the date of death" includes 
Service Department records even if such evidence was not 
physically located in the VA claims folder until after death.  
Hayes v. Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d) 
(2008).  In the present case, the Veteran indicated at a 
September 2002 VA examination that he was asserting status as 
a combat veteran, which might be verified through his service 
personnel records.  Therefore, in accordance with Hayes, and 
the Board's September 2008 Remand, the VA has obtained 
outstanding service personnel records pertaining to the 
Veteran and is not aware of any other service records which 
would support the claim.  

In sum, "the record has been fully developed," and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claims.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

At the time of his death, the Veteran had a pending claim of 
entitlement to service connection for PTSD based on his 
claimed Vietnam experiences.  When the appellant filed her 
claim for Dependency and Indemnity Compensation (DIC) 
benefits in December 2003, a claim for accrued benefits for 
this pending claim was implied.  See 38 C.F.R. § 3.1000(c) 
(2008).

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Parenthetically, the Board notes that the law was amended 
immediately after the appellant's claim was filed to remove 
the two-year limitation on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.  See The Veterans Benefits Act of 2003, 
§ 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
This amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  It is therefore not 
applicable in the present case because the Veteran died in 
November 2003. 

Accrued benefits include those a veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not "develop" additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  However, according to VA law, "evidence in the 
file at date of death" means evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  Hayes, 4 Vet. App. at 360; 
38 C.F.R. § 3.1000(d)(4).  Such evidence includes Service 
Department records like the service personnel records 
requested by the Board in its September 2008 Remand.  Id.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).  With regard 
to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that a 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2008).

Prior to his death, the Veteran was evaluated by a VA 
physician for PTSD.  See VA Examination Report dated in 
September 2002.  At such examination, the Veteran described 
working as a construction engineer during the Vietnam War 
helping to clear land and build air bases throughout Vietnam.  
He indicated that his outfit also defended the air bases from 
attack, and that on multiple occasions he was in active 
combat, witnessing the death of fellow soldiers and killing 
the enemy himself.  Id.  The VA examiner concluded that the 
Veteran's lay statements were sufficient to demonstrate 
entitlement to criterion A, exposure to trauma, and, when 
considered with the remaining results of the examination, 
showed that the Veteran met the DSM-IV criteria for combat-
related PTSD.  Id.  

Based on the foregoing, the Board finds that the competent 
evidence at the time of the Veteran's death established a 
current diagnosis of PTSD.  Additionally, the results of the 
September 2002 VA examination indicates that the Veteran's 
PTSD is directly related to alleged combat experiences while 
serving in Vietnam.  The critical element of this PTSD claim 
is therefore whether the Veteran is entitled to a combat 
presumption, thereby negating the need for credible 
supporting evidence that his claimed in-service stressor(s) 
occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If a veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, a veteran's testimony regarding non-combat 
stressors.  Moran v. Brown, 6 Vet. App. 283 (1994).

As noted above, the Veteran asserted prior to his death that 
he was involved in "active combat" while serving in 
Vietnam.  Few details were provided regarding the Veteran's 
alleged combat experiences; rather, he indicated only that 
his engineering unit defended the air bases it was building 
in Vietnam, thereby exposing him to combat with the enemy.  
He also stated that he witnessed the deaths of his peers and 
that he could remember the faces of people he killed during 
service.  In his May 2003 Notice of Disagreement, the Veteran 
also described that the Viet Cong would launch multiple 
rocket attacks on his base every night; they also put razors 
in the bunker floor.  Finally, he indicated on multiple 
occasions beginning in April 2002 that he counted bodies 
during service.  See, e.g., Veteran's Statement received 
April 22, 2002.  

Despite reporting that he had PTSD-related symptoms since 
Vietnam at the September 2002 VA examination, the Veteran's 
service treatment records are silent for any problems related 
to PTSD, including sleep problems, nightmares, depression, 
nervousness, etc.  Furthermore, clinical evaluation of the 
Veteran's psyche was normal at separation, and he did not 
report a positive history of frequent trouble sleeping, 
depression or excessive worry, or nervous trouble.  See 
Retirement Separation Examination dated January 7, 1985.  The 
Veteran was also evaluated by the VA within one year of 
service and failed to mention any problems related to PTSD.  
See VA Examination Report dated in October 1985.  Although 
such evidence does not directly relate to the issue of 
whether he engaged in combat with the enemy, the Board finds 
the absence of any mention of distressing events or PTSD-like 
symptoms during service or shortly thereafter weighs against 
his lay assertions that he has had combat-related PTSD 
symptoms since service.  

Similarly, a review of the Veteran's service records fails to 
reveal evidence which might corroborate his lay assertions 
that he was engaged in combat with the enemy during service.  
Personnel records show that he served on active duty from 
June 1965 to June 1985, with service in Vietnam from June 
1968 to December 1970.  These records further demonstrate 
that the Veteran was assigned to a civil engineering squadron 
and served at two (2) air bases in Vietnam.  Performance 
reports reflect that his duties while in Vietnam were as a 
"protective coating specialist."  There is no mention of 
any duties or incidents related to combat, including 
defending air bases from attacks, in such reports.  Finally, 
service records show that the Veteran received a number of 
awards during service, including the Air Force Commendation 
Medal with Oak Leaf Cluster, the National Defense Service 
Medal, the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  

The above-cited evidence does not support the conclusion that 
the Veteran engaged in combat with the enemy.  Specifically, 
his personnel records are negative for any decoration or 
award signifying combat.  But see Daye v. Nicholson, 20 Vet. 
App. 512, 517 (2006) (the VA must consider more than awards 
and decorations in its determination that a veteran engaged 
in combat with the enemy).  Moreover, personnel records fail 
to indicate that the Veteran's duties during service, and 
more specifically, while stationed in Vietnam, were combat-
related.  

In addition to failing to corroborate the Veteran's lay 
statements, the Board is of the opinion that the above 
evidence weighs against the credibility of the Veteran's own 
lay assertions of record prior to his death that he engaged 
in combat during service.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address a veteran's lay 
assertions); VAOPGCPREC 12-99.  Additionally, with regards to 
the Veteran's reported stressors, the Board observes that the 
Veteran initially indicated that he only dreamed about bodies 
he counted and a friend he lost in Vietnam.  See Veteran's 
Statement received April 22, 2002.  However, later on in his 
appeal he began to express that he could visual faces of 
enemies he had personally killed; even later he mentioned 
frequent rocket attacks on the air base.  See VA Examination 
Report dated in September 2002; Notice of Disagreement 
received May 13, 2003.  The inconsistencies in the Veteran's 
reported stressors throughout this appeal, and the fact that 
initially he failed to assert direct engagement with the 
enemy, tend to weigh against his lay assertion of combat.  

Such inconsistencies further highlight the real difficulties 
the Veteran must have had in accurately remembering events of 
more than thirty years past.  Thus, it is with regret that 
the Board finds the Veteran's lay assertions of direct 
engagement of combat with the enemy to lack credibility.  It 
has carefully considered all of the evidence; however, there 
is nothing of record which supports his lay statements that 
he directly engaged in combat with the enemy while serving in 
Vietnam.  Moreover, affirmative evidence in the form of the 
Veteran's performance reports clearly indicate that his 
duties while in Vietnam consisted of painting signs for the 
squadron painting shop.  There is no mention of any 
involvement, even temporary duty, in combat-related 
activities.  The Board recognizes that these events occurred 
many years ago.  And while there is nothing of record to 
indicate that the Veteran's memory was failing prior to his 
death, the significant passage of time between service and 
the statements provided in 2002 and 2003 may have eroded the 
accuracy of the Veteran's recollections regarding his 
specific duties during service.  This is certainly possible 
given the numerous inconsistencies in his statements as 
described above.  

The Board is sympathetic to the lay assertions of record 
prior to the Veteran's death that he engaged in combat with 
the enemy.  However, it concludes that a preponderance of the 
evidence is against a finding that he engaged in combat with 
the enemy.  As discussed above, there is nothing in the 
contemporaneous record, including the service records, which 
supports a finding that his duties and assignments during 
service would have placed him in a situation in which he 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Moran v. Brown, 6 
Vet. App. 283 (1994); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  Additionally, the Board has found 
the Veteran's own lay statements regarding combat to lack 
credibility in light of the absence of corroborating 
evidence, inconsistencies in his statements, the significant 
passage of time between these events and his recollections, 
and affirmative evidence in the service record indicating 
non-combat duties.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Absent evidence that the Veteran engaged in combat with the 
enemy, the Veteran's lay statements alone will not be enough 
to establish the occurrence of the alleged stressors.  See 
38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In 
such cases, as here, the record must therefore contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The Board acknowledges that the September 2002 VA examiner 
appears to have accepted the Veteran's lay statements 
regarding defending air bases, picking up body parts of dead 
soldiers, and killing the enemy as credible evidence of these 
events.  However, 38 C.F.R. § 3.304(f) only allows for a 
medical professional to provide an opinion as to whether a 
stressor occurred when the stressor claimed involves a 
personal assault.  See also Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  In the present case, 
the Veteran has claimed combat-related stressors; thus, the 
examiner's opinion as to whether these events occurred cannot 
serve as "credible supporting evidence that the claimed in-
service stressor occurred."  Id. 

Unfortunately, the Veteran did not provide sufficient details 
regarding his Vietnam experiences prior to his death.  In 
this regard, he did not provide any specific dates or places 
where rocket attacks occurred, names of persons he saw 
dying/dead, or details regarding persons he claimed he 
killed, or when and where he counted bodies.  Absent such 
information, the record does not provide any basis for 
verification of his claimed stressors.  

In the present case, the Board cannot grant service 
connection for PTSD without credible, supporting evidence of 
stressor experiences in Vietnam and a diagnosis linking his 
PTSD to a verified stressor.  As discussed above, the 
preponderance of the evidence at the time of the Veteran's 
death is against a finding that he engaged in combat with the 
enemy.  Therefore, inasmuch as the VA is unable to confirm 
that any of the Veteran's claimed stressors actually took 
place on the basis of the evidence of record, one of the 
criteria necessary to establish entitlement to service 
connection for PTSD is not met.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
a preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  As such, that 
doctrine is not applicable in the instant appeal and the 
appellant's claim for service connection for PTSD for the 
purpose of accrued benefits must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for PTSD for the purpose of 
accrued benefits is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


